DETAILED ACTION
Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-12, drawn to establishing a map used for directing data traffic over links of a Multi-Link Device (MLD) corresponds to Fig. 2.
Group II, claims 13-21, drawn to providing assisted roaming for MLD clients corresponds to Fig. 6.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because establishing a map used for directing data traffic over links of a Multi-Link Device (MLD).  The subcombination has separate utility such as providing assisted roaming for MLD clients.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Stier on 8/29/2022  a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Daniel Stier on 09/02/2022. 

The application has been amended as follows:
Claims 13-21 are canceled.


REASONS FOR ALLOWANCE
Claims 1-12 are pending. Claims 13-21 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-12 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
One of relevant prior art references, Patil et al. (US 20210014911) discloses that the AP establishes a block acknowledgement (BA) session with the second wireless communication device that affiliates at least one traffic identifier (TID) to a first subset of the first communication link, the second communication link, and a third communication link. The BA session may be common for each of the first, the second, and the third communication links. The AP dynamically reaffiliates the at least one TID to a second subset of the first communication link, the second communication link, and a third communication link. The AP indicates the reaffiliation in an add Block Acknowledgment (ADDBA) Capabilities field of a third packet.

Another of the relevant prior art references, Zhou et al. (US 20190150214) discloses wireless devices establish a multi-link session comprising a group of wireless links to support parallel communications between the wireless devices establishing the multi-link session may include assigning a TA, a RA, a TID, or any combination thereof to each of the group of wireless links and establishing a BA session based at least in part on the assignment. transmit  the group of data units then the BA may be sent on one (or more) of the wireless links over which the data was received.

Another of the relevant prior art references, Chu et al. (US20210211235) discloses executing block acknowledgement operations in a multi-link communications system comprises transmitting a request for block acknowledgement response from a first multi-link device to a second multi-link device, wherein the request is either in quality of service (QoS) data frames of aggregated-media access control (MAC) protocol data unit (A-MPDU) or a block acknowledgement request, and receiving a block acknowledgment from the second multi-link device by the first multi-link device.

Another of the relevant prior art references, Wang Huizhao (US20210126947) discloses perform BlockACK operations where the receiver link lower MAC entity may pass the MPDUs to the receiver multi-link upper MAC entity and the receiver multi-link upper MAC entity may send a BlockACK (partial state or full state) to the transmitter multi-link upper MAC entity. The receiver multi-link upper MAC entity may release the frames to a next stage of a forwarding path, or to the receiver IP/TCP/UDP networking stack.

As per claims 1-12, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 	an Upper Service Access Point (U-SAP) that a client device is logically associated with to connect to a network; a first Access Point (AP) that the client device is physically connected to on a first link, the first AP including a first Lower Service Access Point (L-SAP); and 
a second AP that the client device is physically connected to on a second link, the second AP including a second L-SAP, wherein the first AP and second AP are non- collocated in the network; 
wherein the U-SAP is operable to: establish a Traffic Identifier (TID)-to-link map that assigns a first subset of a plurality of TIDs to the first link and a second subset of the plurality of TIDs to the second link; and 
use the TID-to-link map to direct data received at the U-SAP over one of the first link and the second link for transmission to the client device; and 
wherein, based on whether the data transmission is over the first link or the second link, the first L-SAP or the second L-SAP is respectively operable to perform frame aggregation and Block Acknowledgment (B-ACK) functions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464